Citation Nr: 0732879	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran was afforded a travel Board hearing before the 
undersigned Acting Veterans Law Judge on May 15, 2007.  A 
transcript of the testimony offered at this hearing has been 
associated with the record. 

At the hearing, the veteran maintained that his service-
connected diabetes mellitus had increased in severity.  
Accordingly, the Board hereby construes this as a claim for 
an increased evaluation of diabetes mellitus and refers this 
claim to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) requires VA to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. 38 C.F.R. § 3.159(c) (2007).  VA must 
make reasonable efforts to obtain records not in the custody 
of a Federal department or agency.  Such reasonable efforts 
will generally consist of an initial request for the records 
and, if the records are not received, at least one follow-up 
request, unless a follow-up request would be futile.  38 
C.F.R. § 3.159(c)(1) (2007).  

Further action to attempt to obtain identified medical 
records is necessary.  A review of the claims file indicates 
that in conjunction with the veteran's claim filed in January 
2003, he submitted a VA Form 21-4142 in furtherance of 
requesting possibly pertinent medical records from Florida 
Healthcare.  In March 2003, the RO forwarded the VA Form 21-
4142 to this provider in request of these records.  
Apparently, in July 2003, Florida Healthcare returned the VA 
Form 21-4142 to the RO stating that they needed a signed 
authorization stating "Dr. Gunther" as the physician 
authorized to release the information.  Because the response 
from Florida Healthcare does not indicate that the records 
are unavailable, there is no indication that further attempts 
to obtain these records would be futile and a follow up 
request, after obtaining the proper authorization from the 
veteran, is necessary.  Moreover, the authorization currently 
of record has expired through the passage of time.

Accordingly, the case is REMANDED for the following action:

1.  VA should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  VA should attempt to obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
hypertension.  After securing the 
necessary release(s), the RO should make 
reasonable efforts to obtain these 
records.  With respect to the records from 
Florida Healthcare, VA should attempt 
obtain a release from the veteran directed 
to Dr. Gunther.  If a negative response is 
received related to any request for 
records, it should be noted in the claims 
file.

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claim currently on 
appeal.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran an appropriate period of time to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L.M BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



